Citation Nr: 0929521	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-21 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for fibromyalgia.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to 
September 1995.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The Veteran's fibromyalgia results in severe muscle aches 
and stiffness in the neck, back, shoulders, arms, and legs, 
chronic fatigue, sleep disturbances, loose stools, and 
depression that are constant, or nearly so, and refractory to 
therapy.

2.  The Veteran's alleged PTSD stressors have not been 
verified.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no 
more, for fibromyalgia have been met.  U.S.C.A. §§1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5025 (2008).  

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for fibromyalgia in a 
December 2005 rating decision.  Currently, a 20 percent 
evaluation is in place for the Veteran's fibromyalgia.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia 
(fibrositis, primary fibromyalgia syndrome) is evaluated for 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A 10 percent rating is 
assigned if these symptoms require continuous medication for 
control.

For a 20 percent rating, the symptoms must be episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.

A 40 percent rating, the highest schedular rating that can be 
assigned under this diagnostic code, is warranted if the 
symptoms are constant, or nearly so, and refractory to 
therapy.

Widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025, Note.

The Veteran underwent a general VA examination in October 
2005.  The examiner noted that the Veteran had tender points 
on his neck, back, shoulders, elbows, wrists, hips, and 
knees.  Other manifestations included severe muscle aches and 
stiffness in his neck, back, shoulders, arms, and legs.  The 
examination report also indicated that the Veteran had these 
symptoms 90 percent of the time.  In addition, the Veteran 
has chronic fatigue, sleep disturbance and depression.  
Flare-ups occur weekly, lasting for 3 to 7 days.  The Veteran 
has a poor response to treatments for his fibromyalgia.

Given the detailed symptom descriptions in the Veteran's VA 
examination report, the Board finds that the Veteran's 
symptoms more closely approximate a 40 percent disability 
rating.  It is clear from the examination notes that the 
Veteran suffers from his fibromyalgia symptoms constantly, or 
nearly so (90 percent), and does not respond well to 
treatment.  Thus, a 40 percent evaluation for the Veteran's 
service-connected fibromyalgia is warranted.

A 40 percent disability rating for fibromyalgia is the 
maximum rating allowable under the applicable diagnostic 
code.  There are no other diagnostic codes that would afford 
the Veteran a higher disability rating for his fibromyalgia 
manifestations.

During the October 2005 examination, the Veteran indicated 
that he had been unemployed for the past 2 years as a result 
of the manifestations of his disability.  This raises the 
issue of whether extraschedular consideration is warranted.  
Thus, the Board will examine whether the veteran's disability 
on appeal warrants referral for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

Here, there are no manifestations of the Veteran's 
fibromyalgia that have not been contemplated by the rating 
schedule in the increased rating assigned by the Board, which 
is the maximum schedular evaluation.  Therefore, no referral 
for extraschedular consideration is required and no further 
analysis is in order.

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id.; see also 38 
C.F.R. § 4.125(a) (2008).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

VA treatment reports are absent for finding, treatment, or a 
diagnosis of PTSD.  However, a Readjustment Counseling 
Therapist from the Veteran Center in Albuquerque, New Mexico, 
indicated that the Veteran has problems with anger and has 
daily intrusive thoughts.  He reported hyper-alertness, 
depression, difficulty with motivation, and displayed a blunt 
affect.  The mental health professional assessed the Veteran 
with PTSD.  It is unclear whether this assertion that the 
Veteran has PTSD is in compliance with the DSM-IV.

In any event, the Veteran does not meet the remaining 
criteria for service connection for PTSD.

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran was engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Here, the Veteran alleges both combat and non-combat related 
stressors.  The Veteran contends that he experienced a 
missile attack in Saudi Arabia, saw burnt, dead, body parts 
in Kuwait City, saw dead bodies pulled from the water in the 
Gulf, had constant biochemical attacks/threats, and had 
stress from a flight operation in Somalia.  His statement of 
encountering numerous bodies on the side of the road may 
indicate service in a war zone but is not an assertion that 
he engaged in "combat" with the enemy in a war.  Nor do his 
service personnel records contain any indication that the 
Veteran received any of the awards or citations presumptively 
indicative of engaging in combat with the enemy.  Therefore, 
his lay testimony cannot, by itself, establish the occurrence 
of the alleged stressor.  See Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Instead, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

As mentioned above, the Veteran alleges several stressors.  
However, the Veteran provides neither dates nor locations of 
where he observed the bodies, body parts, or experienced the 
combat situations.  Nor are there any statements of record 
from individuals who served with the Veteran who could 
corroborate these events.

Given the lack of sufficient identifying information and the 
obvious lack of any report of the alleged encounters, these 
are not stressors subject to verification by a search of 
official records.  Notwithstanding efforts by the RO, the 
Veteran has offered no other verification of any of these 
alleged incidents.  Thus, the occurrence of the Veteran's 
alleged stressors cannot be verified by VA.

Because the occurrence of the events asserted by the Veteran 
as stressors have not been verified, and, given the paucity 
of information provided, which is not verifiable through 
assistance by VA, the preponderance of the evidence is 
against the claim for service connection for PTSD; there is 
no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2005.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The August 2005 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denials of service connection for PTSD and an increased 
evaluation for fibromyalgia, the Veteran is not prejudiced by 
the failure to provide him that further information.  That 
is, as the Board finds that service connection is not 
warranted for PTSD and the Veteran has been granted the 
maximum rating permissible for fibromyalgia, there can be no 
prejudice to the Veteran for this omission.    

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The 
Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.


ORDER

An evaluation of 40 percent for the Veteran's service-
connected fibromyalgia is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
        RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


